Citation Nr: 1333432	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

Entitlement to service connection for bilateral hearing loss was originally denied in an August 2005 rating decision.  The November 2007 rating decision declined to reopen the claim, and this later rating decision is on appeal by virtue of the Veteran's timely October 2008 Notice of Disagreement which specified bilateral hearing loss only.  

The issue of service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a hearing loss disability was denied in an August 2005 rating decision.  It was held that there was no evidence that the pre-existing hearing loss was aggravated by service and appellant had failed to report for an examination.  It was noted that he was listed as a personnel clerk and was not shown exposed to acoustic trauma.  He was provided notice of that decision and did not timely disagree.

2.  Evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss.  

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.159, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notice letter provided to the Veteran in June 2007 addressed all notice elements required by Kent.  Additionally, the Board reopens the claim for service connection for bilateral hearing loss.  In light of the favorable disposition, the Board finds that further discussion as to the VCAA is not required.  

New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  A claim for service connection for bilateral hearing loss was previously considered and denied by the RO in an August 2005 rating decision.  The Veteran did not perfect an appeal of that decision and it became final.  38 C.F.R. § 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  The Veteran filed a claim to reopen in April 2007.  The RO declined to reopen in a November 2007 rating decision.  The Veteran timely filed a Notice of Disagreement in October 2008 and a Statement of the Case was issued in April 2010.  The Veteran timely filed a VA-9 in June 2010 and a Supplement Statement of the Case was filed in March 2012.  

Although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it is Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. Barnett, 83 F.3d at 1383.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.   Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4)  would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the August 2005 rating decision that denied service connection for bilateral hearing loss, the evidence of record consisted of VA medical center treatment records, service treatment records and the Veteran's statements.  The RO denied service connection for bilateral hearing loss on the basis that there was no objective evidence of in-service worsening of the Veteran's pre-existing hearing loss.  The Veteran's enlistment examination showed high frequency hearing loss and there is no separation examination of record.  The Veteran also failed to show for his VA audiology examination.  It was noted that he was a personnel clerk during service.  Based on these facts and the 25 year gap between service and the claim, the RO denied service connection.  

Subsequent to the August 2005 rating decision, additional VA medical center treatment records were associated with the claims file.  In a November 2007 rating decision, the RO declined to reopen the claim, as the submitted evidence was not new and material.  Subsequent to this later rating decision, evidence regarding the Veteran's Military Occupational Specialty (MOS) in the artillery was associated with the claims file, in relation to a separate posttraumatic stress disorder claim.  There was a new interpretation of his personnel records, which was more detailed than previously on file.  While this other MOS was listed in his service personnel records, further evidence of his service in the artillery was added.  This evidence of a different MOS from that listed in his DD-214 relates to an unestablished fact necessary to substantiate the claim, namely in-service noise exposure.  After the prior decision appellant had reported some exposure to artillery fire.   The Veteran also submitted a lay statement from his ex-wife, saying that the Veteran's hearing had been normal prior to his service and that she had noticed a decline upon his return.  Presumed credible, this evidence also relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.  
ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.


REMAND

In the instant case, the Board must remand prior to any further adjudication of the Veteran's claim.  Without further clarification, the Board is without medical expertise to determine if the bilateral hearing loss is related to service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The record reflects that the Veteran failed to show for his VA examination in prior to the August 2005 decision.  On remand, the Veteran should be afforded a VA audiology examination to determine the etiology of his current hearing loss disability.  

The record also shows that he may have been exposed to noise in service, and this should be taken into account at the examination and adjudication.  

Lastly, the Veteran submitted a November 2008 statement from his ex-wife attesting to his decrease in hearing ability.  While this statement was associated with the claims file after the November 2007 rating decision, it was not specifically considered in the April 2010 Statement of the Case, nor in the March 2012 Supplemental Statement of the Case.  The examiner should take into account all lay statements made regarding the Veteran's bilateral hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

As the Veteran has sought VA medical center treatment in the past, on remand, all outstanding VA outpatient treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent outstanding records from the Hines VA Medical Center in Chicago, Illinois.  Appellant should be contacted to identify any pertinent records.

2.  After the records noted above have been associated with the claims file, schedule the Veteran for an audiology examination to ascertain the nature and etiology of any hearing loss disability.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed.  The examiner should opine as to the following:  

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hearing loss disability is related to an event, injury or disease in service, including the evidence of the Veteran's MOS in the artillery and possible noise exposure and all lay statements from the Veteran and his ex-wife.  Specifically, it should be detailed whether there is any permanent increase in severity (aggravation) of the pre-service hearing loss.  It should also be indicated whether the type of hearing loss found, if any, is the type that might be due to acoustic trauma, as opposed to disease, infection, advancing age, or other cause.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

3.  Then, readjudicate the claim.  If the claim remains denied, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


